

Exhibit 10.1


[amendment1tosymcrmkrs_image1.jpg]




AMENDMENT ONE TO SYMANTEC ONLINE STORE AGREEMENT FOR SMB AND MIDMARKET BUSINESS
BETWEEN SYMANTEC CORPORATION AND RAINMAKER SYSTEMS, INC.


This Amendment One (“Amendment One”) is made to the Symantec Online Store
Agreement for SMB and Midmarket Business (“Agreement”), effective June 30, 2010,
by and between Symantec Corporation (“Symantec”) and Rainmaker Systems, Inc.
(“Rainmaker”). Terms not otherwise defined in this Amendment One shall have the
meaning as defined in the Agreement. In the event of any conflict between the
terms of this Amendment One and the Agreement, the terms of this Amendment One
shall govern.


WHEREAS, Symantec and Rainmaker desire to amend the Agreement effective as of
April 1, 2012 (“Amendment One Effective Date”).


NOW, THEREFORE, the parties hereby amend the Agreement as follows:


1.    Section J – Term and Termination. The Term of the Agreement shall be
extended until March 31, 2014.


2.    No Other Modifications. Except as modified by this Amendment One, the
terms of the Agreement remain in full force and effect.


* * * * * * * *


IN WITNESS WHEREOF, the parties have executed this Amendment One as of the
Amendment One Effective Date above, and each party warrants that its respective
signatory whose signature appears below is duly authorized by all necessary and
appropriate corporate action to execute this Amendment One on behalf of such
party.


    
RAINMAKER SYSTEMS, INC.:
 
 
SYMANTEC CORPORATION:
 
 
 
 
 
 
 
 
By:
/s/ TIMOTHY BURNS
 
 
By:
/s/ HENRI ISENBERG
 
 
 
 
 
 
 
 
Name:
Timothy Burns
 
 
Name:
Henri Isenberg
 
 
 
 
 
 
 
 
Title:
CFO
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
Date:
3/12/2012
 
 
 
Date:
3/9/2012
 
 
 
 
 
 
 
 
 





 



